 

Exhibit 10.3

 



RESTRICTED STOCK UNIT AWARD AGREEMENT

VANGUARD NATURAL RESOURCES, INC.

2017 Management Incentive Plan

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is made as of the
[●] day of [●], 2018 (the “Grant Date”) between Vanguard Natural Resources, Inc.
(the “Company”), and [●] (“Participant”), and is made pursuant to the terms of
the Vanguard Natural Resources, Inc. 2017 Management Incentive Plan (the
“Plan”). Any capitalized term used herein but not defined shall have the meaning
set forth in the Plan.

 

Section 1. Grant of Restricted Stock Units. The Company hereby grants to
Participant, on the terms and conditions hereinafter set forth, a Restricted
Stock Unit Award consisting of [●] restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions set forth in this Agreement and the
Plan. Subject to the terms and conditions set forth in this Agreement and the
Plan, each Restricted Stock Unit represents the right to receive one share of
Common Stock.

 

Section 2. Vesting of the Restricted Stock Units.

 

(a)               Generally. Except as otherwise provided herein, 1/3 of the
Restricted Stock Units will vest on each of the first three anniversaries of
October 30, 2017 (each, a “Vesting Date”), in each case subject to Participant’s
continuous Service on the applicable Vesting Date.

 

(b)               Qualified Liquidity Event. For purposes of this Agreement, the
term “Qualified Liquidity Event” shall have the definition set forth in the
Plan, except that 60% shall be deemed to replace 40% in clause (c) of the
definition in the Plan. Upon the occurrence of a Qualified Liquidity Event where
a Replacement Award (as defined below) is provided to Participant at the time of
the Qualified Liquidity Event in lieu of the Restricted Stock Units, the
Restricted Stock Units that remain outstanding and unvested as of immediately
prior to the Qualified Liquidity Event shall remain outstanding and unvested.
Upon the occurrence of a Qualified Liquidity Event where a Replacement Award is
not provided to Participant in lieu of the Restricted Stock Units, the
Restricted Stock Units shall immediately vest, and the date of such Qualified
Liquidity Event will be treated as the Vesting Date for purposes of Section 4.
Any Restricted Stock Units that vest or become payable as a result of or in
connection with a Qualified Liquidity Event may be subject to the same terms and
conditions applicable to the proceeds realized by the Company or its
shareholders, in connection therewith (including, without limitation, payment
timing and any escrows, indemnities, payment contingencies or holdbacks), as
determined by the Committee in its good faith discretion, subject to compliance
with Section 409A of the Code (“Section 409A”).

 

(c)               Replacement Award. A “Replacement Award” is an Award that (i)
is the same (i.e., the Award continues) or is of the same type as the Award that
is replaced or adjusted by a Replacement Award (the “Replaced Award”) (i.e.,
restricted stock units); (ii) has a value at least equal to the value of the
Replaced Award at the time of the Qualified Liquidity Event; (iii) is subject to
the same vesting schedule as the Replaced Award; (iv) relates to equity
securities of the Company or its successor upon the Qualified Liquidity Event,
or another entity that is affiliated with the Company or its successor upon the
Qualified Liquidity Event, which securities are subject to an effective
registration statement under the Securities Act; (v) if Participant is subject
to U.S. federal income tax under the Code, the tax consequences to Participant
under the Code of the Replacement Award are not less favorable to Participant
than the tax consequences of the Replaced Award; and (vi) its other terms and
conditions are not less favorable to Participant than the terms and conditions
of the Replaced Award (including, but not limited to, the provisions that would
apply in the event of a subsequent Qualified Liquidity Event). Without limiting
the generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the preceding sentence
are satisfied. The determination of whether the requirements for a Replacement
Award are satisfied will be made by the Committee, as constituted immediately
before the Qualified Liquidity Event, in its good faith discretion (taking into
account the requirements of Treasury Regulation 1.409A-3(i)(5)(iv)(B) and
compliance of the Replaced Award or Replacement Award with Section 409A).

 



1

 

 

Section 3. Termination of Service. Upon the occurrence of a termination of
Participant’s Service, the Restricted Stock Units shall be treated as set forth
below:

 

(a)               Qualifying Termination Not During a QLE Period. Upon the
occurrence of a termination of Participant’s Service (i) by the Company and its
Affiliates without Cause, provided that, for purposes of this Agreement, if
Participant is a party to an employment agreement or offer letter with the
Company that includes a definition of Cause, then such definition shall continue
to apply for purposes of this Agreement after any expiration or non-renewal of
such employment agreement or offer letter (unless there is a replacement
employment agreement or offer letter), (ii) [[by Participant for Good Reason (as
defined in Participant’s Employment Agreement with the Company, dated [___],
2017)]/ if Participant is a party to an employment agreement or offer letter
with the Company that includes the concept, by Participant for “good reason,”
“constructive termination” or like term (as such term is defined in, and
determined pursuant to, Participant’s employment agreement or offer letter with
the Company)]]1, provided that such concept shall continue to apply for purposes
of this Agreement after any expiration or non-renewal of such employment
agreement or offer letter (unless there is a replacement employment agreement or
offer letter), or (iii) by reason of Participant’s death or Disability (each,
regardless of whether Participant’s employment agreement with the Company then
remains in effect, a “Qualifying Termination”), in each case not occurring upon
or during a QLE Period (as defined below), Participant will vest in the next
tranche of Restricted Stock Units scheduled to vest under Section 2 hereof, and
the date of such termination of Participant’s Service will be treated as the
Vesting Date for purposes of Section 4. For the avoidance of doubt, any
expiration or non-renewal of Participant’s employment agreement with the Company
will not, in and of itself, constitute a Qualifying Termination for purposes of
this Agreement.

 

(b)               Qualifying Termination During a QLE Period. If, prior to a
Qualified Liquidity Event, Participant incurs a Qualifying Termination during a
QLE Period, then all Restricted Stock Units that remain outstanding and unvested
immediately prior to the Qualifying Termination shall immediately vest and
become non-forfeitable, and the date of such Qualifying Termination will be
treated as the Vesting Date for purposes of Section 4. If, simultaneously with
or following a Qualified Liquidity Event in connection with which a Replacement
Award was provided to Participant in lieu of the Restricted Stock Units,
Participant incurs a Qualifying Termination during a QLE Period, then the
portion of the Replacement Award that remains outstanding and unvested
immediately prior to the Qualifying Termination shall immediately vest and
become non-forfeitable, and the date of such Qualifying Termination will be
treated as the Vesting Date for purposes of Section 4.

 



 

1 Insert as applicable.

 



- 2 -

 

 

(c)               A “QLE Period” is any time either (i) during the 12-month
period following a Qualified Liquidity Event or (ii) while the Company is party
to a definitive transaction agreement that contemplates transactions which would
result in a Qualified Liquidity Event if such transactions were consummated.

 

(d)               Termination for Cause. Upon the occurrence of a termination of
Participant’s Service by the Company or any of its Affiliates for Cause, all
vested and unvested Restricted Stock Units shall be forfeited and cancelled and
Participant shall not be entitled to any compensation or other amount with
respect thereto.

 

(e)               Other Terminations of Service. Upon the occurrence of a
termination of Participant’s Service for any reason other than as provided in
Section 3(a) or (b), all unvested Restricted Stock Units shall be forfeited and
cancelled, and Participant shall not be entitled to any compensation or other
amount with respect thereto.

 

Section 4. Settlement. Any Restricted Stock Units that become vested and
non-forfeitable pursuant to Section 2 or Section 3 (“Vested RSUs”) shall be
settled within three days following the applicable Vesting Date. Vested RSUs
will be settled by the Company through the delivery to Participant of a number
of shares of Common Stock equal to the number of Vested RSUs (rounded down to
the nearest whole number). No fractional shares of Common Stock shall be issued
with respect to any Vested RSUs. Notwithstanding the foregoing, if Participant
is subject to a trading blackout on the settlement date otherwise applicable
pursuant to this Section 4, then the Vested RSUs shall instead be settled as
soon as reasonably practicable (and in any event within three days) following
the date on which the trading blackout is no longer applicable (but in no event
later than March 15th of the calendar year following the calendar year in which
the earlier of the Vesting Date or Participant’s Qualifying Termination
occurred).

 

Section 5. Restrictions on Transfer. No Restricted Stock Units (nor any interest
therein) may be transferred, pledged, assigned, hypothecated or otherwise
disposed of in any way by Participant, except by will or by the laws of descent
and distribution. In the event that Participant becomes legally incapacitated,
Participant’s rights with respect to the Restricted Stock Units shall be
exercisable by Participant’s legal guardian or legal representative. The
Restricted Stock Units shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Restricted Stock Units contrary to the provisions hereof, and
the levy of any execution, attachment or similar process upon any Restricted
Stock Units, shall be null and void and without effect. Notwithstanding the
foregoing, Participant may, with the prior written consent of the Committee,
make transfers of Restricted Stock Units to immediate family members or to a
trust, the sole beneficiaries of which are Participant or immediate family
members, in each case solely for estate planning purposes, in all instances
subject to compliance with any applicable spousal consent requirements and all
other applicable laws.

 



- 3 -

 

 

Section 6. Investment Representation. The Restricted Stock Units are being
granted to Participant as of the Grant Date pursuant to an effective
registration statement under the Securities Act relating to the shares of Common
Stock underlying the Restricted Stock Units. However, upon any acquisition of
the shares of Common Stock underlying the Restricted Stock Units at a time when
there is not in effect a registration statement under the Securities Act
relating to the shares of Common Stock, Participant hereby represents and
warrants, and by virtue of such acquisition shall be deemed to represent and
warrant, to the Company that such shares of Common Stock shall be acquired for
investment and not with a view to the distribution thereof, and not with any
present intention of distributing the same, and Participant shall provide the
Company with such further representations and warranties as the Company may
reasonably require in order to ensure compliance with applicable federal and
state securities, blue sky and other laws.

 

Section 7. Adjustments. The Restricted Stock Units granted hereunder shall be
subject to the provisions of Section 4.2 of the Plan.

 

Section 8. No Right of Continued Service. Nothing in the Plan or this Agreement
shall confer upon Participant any right to continued Service with the Company or
any Affiliate.

 

Section 9. Limitation of Rights; Dividend Equivalents. Participant shall not
have any privileges of a stockholder of the Company with respect to any
Restricted Stock Units, including, without limitation, any right to vote any
shares of Common Stock underlying such Restricted Stock Units or to receive
dividends or other distributions or payments of any kind in respect thereof or
exercise any other right of a holder of any such securities, unless and until
there is a date of settlement and issuance to Participant of the underlying
shares of Common Stock. Notwithstanding the foregoing, the Restricted Stock Unit
Award granted hereunder is hereby granted in tandem with corresponding dividend
equivalents with respect to each share of Common Stock underlying the Restricted
Stock Unit Award granted hereunder (each, a “Dividend Equivalent”), which
Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the settlement or forfeiture of the Restricted Stock Unit to which it
corresponds. Participant shall be entitled to accrue payments equal to dividends
declared, if any, on the Common Stock underlying the Restricted Stock Unit to
which such Dividend Equivalent relates, payable in cash and subject to the
vesting of the Restricted Stock Unit to which it relates, at the time the Common
Stock underlying the Restricted Stock Unit is settled and delivered to
Participant pursuant to Section 4; provided, however, if any dividends or
distributions are paid in shares of Common Stock, the shares of Common Stock
shall be deposited with the Company, shall be deemed to be part of the Dividend
Equivalent, and shall be subject to the same vesting requirements, restrictions
on transferability and forfeitability as the Restricted Stock Units to which
they correspond. Dividend Equivalents shall not entitle Participant to any
payments relating to dividends declared after the earlier to occur of the
settlement or forfeiture of the Restricted Stock Units underlying such Dividend
Equivalents.

 

Section 10. Construction. The Restricted Stock Unit Award granted hereunder is
granted pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan. Participant hereby acknowledges that a copy of the Plan
has been delivered to Participant and accepts the Restricted Stock Unit Award
hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Committee, whose determinations
shall be final, conclusive and binding upon Participant.

 



- 4 -

 

 

Section 11. Notices. Any notice hereunder by Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company at the Company’s principal
executive offices. Any notice hereunder by the Company shall be given to
Participant in writing at the most recent address as Participant may have on
file with the Company.

 

Section 12. Governing Law. This Agreement shall be construed and enforced in
accordance with, the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.

 

Section 13. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

Section 14. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

Section 15. Section 409A. This Agreement is intended to comply with Section 409A
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of the Plan or this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A shall be
excluded from Section 409A to the maximum extent possible. The Restricted Stock
Units granted hereunder shall be subject to the provisions of Section 13.3 of
the Plan. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with Section
409A, and in no event shall the Company or any of its Subsidiaries or Affiliates
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Participant on account of non-compliance with
Section 409A or otherwise.

 

Section 16. Entire Agreement. Participant acknowledges and agrees that this
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, superseding any and all prior
agreements whether verbal or otherwise, between the parties with respect to such
subject matter.

 

Section 17. Clawback. The Restricted Stock Unit Award will be subject to
recoupment in accordance with any clawback or recoupment policy of the Company,
including, without limitation, any clawback or recoupment policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.

 

Section 18. Taxes. The Restricted Stock Units granted under this Agreement shall
be subject to withholding in accordance with Section 13.4 of the Plan. If
required by law, the Company will withhold or cause to be withheld federal,
state and/or local income or any other applicable taxes in connection with the
settlement or vesting of the Restricted Stock Units.

 



- 5 -

 

 

Section 19. Lock-Up Period. If so requested by the Company or the underwriters
in connection with an IPO, Participant shall not sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any
securities of the Company however or whenever acquired without the prior written
consent of the Company or such underwriters, as the case may be, for up to 180
days from the effective date of the registration statement, plus such additional
period as may be required by applicable law, exchange rules or regulations, and
Participant shall execute an agreement reflecting the foregoing as may be
requested by the underwriters or the Company at the time of such offering.

 

[Section 20. Coordination. Participant hereby acknowledges that this Restricted
Stock Unit Award satisfies the Company’s obligations with respect to the “MIP”
pursuant to Section 5(c)(vii) of Participant’s Employment Agreement with the
Company, dated [___], 2017, and that Participant has not claimed, and may no
longer claim, Good Reason thereunder as a result of such Section 5(c)(vii).]2

  

 

(SIGNATURES ON FOLLOWING PAGE)

 



 

2 Insert as applicable.

 

- 6 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 



  VANGUARD NATURAL RESOURCES, INC.                     By:       Name:       
Title:                       PARTICIPANT                     Name:       Date:  
 

 



- 7 -

 